                                                                       The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9   STATE OF WASHINGTON,                                  Case No.: 3:17-cv-05806-RJB
10                       Plaintiff,                        DEFENDANT THE GEO GROUP,
                                                           INC.'S MOTION FOR
11   v.                                                    RECONSIDERATION OF
                                                           SUMMARY JUDGMENT ORDER
12   THE GEO GROUP, INC.,                                  (DKT. 288)
13                       Defendant.                        NOTE ON MOTION CALENDAR:
                                                           Date: August 20, 2019
14

15                The GEO Group, Inc. ("GEO") respectfully moves for reconsideration of the Court's

16   August 6, 2019 Order, Dkt. 288 ("Order"), which denied GEO's motion for summary

17   judgment ("MSJ") and granted the State of Washington's motion for summary judgment on

18   GEO's preemption defense.

19                                        STANDARD OF REVIEW

20                Local Civil Rule 7(h)(1) authorizes reconsideration upon "a showing of manifest error

21   in the prior ruling." This Court has explained, "'manifest error' is 'an error that is plain and

22   indisputable, and that amounts to a complete disregard of the controlling law or the credible

23   evidence in the record.'" Casteel v. Charter Comm's, Inc., No. 3:13-cv-5520, at *1 (W.D.

24   Wash. Dec. 1, 2014). GEO respectfully submits this standard is met here because controlling

25   law GEO presented, which the Order either did not address or ignored in favor of non-

26   controlling law, contravenes the fundamental basis for the Court's conclusions on derivative

27   sovereign immunity, preemption, and the Washington Minimum Wage Act ("WMWA").
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                 AKERMAN LLP
     FOR RECONSIDERATION OF SUMMARY JUDGMENT
     ORDER (DKT. 288)                                                   1900 Sixteenth Street, Suite 1700
                                                                            Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 1                                          Telephone: 303-260-7712
     49900802;1
 1                                               ARGUMENT
 2   A.           GEO is entitled to derivative sovereign immunity.
 3                With regard to derivative sovereign immunity ("DSI"), the Court cites to Cabalce v.
 4   Thomas E. Blanchard & Associates, Inc., 797 F.3d 720, 732 (9th Cir. 2015) for the
 5   proposition that "[DSI] … is limited to cases in which a contractor had no discretion in the
 6   design process and completely followed government specifications." Order, at 9. On this
 7   basis, the Court concluded, with regard to GEO's $1/day payment under the VWP, "GEO has
 8   not shown that it had 'no discretion in the design process and completely followed
 9   government specifications.'" Order, at 9 (citing Cabalce, 797 F.3d at 732). Cabalce's DSI
10   standard is incorrect under the Supreme Court's decisions in Yearsley and Campbell-Ewald.
11                A review of Yearsley and Campbell-Ewald is necessary to comprehend Cabalce's
12   defects. Yearsley found "[w]here an agent . . . of the Government purporting to act on its
13   behalf . . . [is] liable for his conduct causing injury to another, the ground of liability . . . [is]
14   either that he exceeded his authority or that it was not validly conferred." Id. at 20-21
15   (emphasis added). A contractor entered into a contract with the U.S. Government "for the
16   purpose of improving the navigation of the Missouri River." Id. at 19. Pursuant to the
17   contract, the contractor erected dikes to divert the river from the Iowa to the Nebraska shore.
18   Id. at 20. To "accelerate the erosion" of the shore, the contractor "us[ed] the paddle wheels of
19   its steamboats to increase the … current.'" Nebraska landowners sued for an unlawful taking
20   and alleged the contractor's "artificial erosion" tactics were the primary culprit. Id. at 19-20.
21                Yearsley contains no facts or discussion on the contractor's "discretion in the design
22   process" for making the Missouri river more navigable. The question was clear – was seeking
23   to make the river more navigable validly conferred and did the contractor, by whatever
24   means chosen, exceed his authority in executing that purpose. The Court was not concerned
25   with whether using the steamboat's paddle wheels was explicitly directed or a product of the
26   contractor's discretion. This is no mistake. It is confirmation "discretion" in executing the
27
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                 AKERMAN LLP
     FOR RECONSIDERATION OF SUMMARY JUDGMENT
                                                                        1900 Sixteenth Street, Suite 1700
     ORDER (DKT. 288)                                                       Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 2                                          Telephone: 303-260-7712
     49900802;1
 1   Government's will is irrelevant. The Court was singularly focused on two questions – was the
 2   authority "validly conferred" and did the contractor "exceed[] his authority." Id. at 21.
 3                Campbell-Ewald follows suit. In Campbell-Ewald, a company contracted with the
 4   U.S. Navy to develop a recruiting campaign of text messages to young adults. See 136 S. Ct.
 5   663, 667 (2016). The contract limited texts to only individuals who had "opted in" to receive
 6   them. Id. The contractor inadvertently sent texts to individuals who had not "opted in." Id.
 7   These individuals sued under the Telephone Consumer Protection Act (TCPA). The
 8   contractor argued it was entitled to DSI as a federal contractor.
 9                Following Yearsley, the contractor was not entitled to DSI because it violated a
10   contract term – only send text messages to "opt ins." Id. at 672. Absent is any reference to
11   "discretion in the design process." This too is no oversight. The test is simple – was authority
12   validly conferred and did the contractor exceed that authority. Discretion is irrelevant.
13                With the exception of Cabalce (and its progeny), all courts addressing DSI since
14   Yearsley follow Yearsley. This is true of the Ninth Circuit before Cabalce,1 including the
15   Ninth Circuit's Gomez v. Campbell-Ewald Company, 768 F.3d 871 (9th Cir. 2014) and the
16   cases it cites,2 and the one non-post Cabalce, non-Ninth Circuit case in Plaintiff's Response.3
17                Cabalce's "discretion" requirement is incongruous with Yearsley. Discretion in the
18   design process is irrelevant if the contractor does not exceed authority. Government contracts
19   vary – some are detailed, and others offer broad grants of authority to achieve a stated
20   outcome. Yearsley manages both scenarios. For example, in Yearsley, the contract gives a
21   broad grant of authority to "make the Missouri River more navigable." The contractor used
22   discretion to use steamship paddle wheels to accelerate shore erosion. Nonetheless, DSI was
23
     1
24     See Myers v. United States, 323 F.2d 580 (9th Cir. 1963) (holding that unless the acts of the federal contractor
     are "over and beyond acts required to be performed . . . or acts not in conformity with the terms of the contract,"
25   derivative sovereign immunity is appropriate); Agredano v. U.S. Customs Service, 223 Fed. Appx. 558 (9th Cir.
     2007) (holding a federal contractor cannot be held liable for injuries third parties incur as a result of the
26   contract's execution, where the contract is legal and there is no breach the terms of the agreement).
     2
       See Ackerson v. Bean Dredging LLC, 589 F.3d 196, 204–07 (5th Cir. 2009); Butters v. Vance Int'l Inc., 225
27   F.3d 462, 466 (4th Cir. 2000); Myers, 323 F.2d at 583.
     3
       See In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42 (D.C. Cir. 2019).
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                            AKERMAN LLP
     FOR RECONSIDERATION OF SUMMARY JUDGMENT
                                                                                   1900 Sixteenth Street, Suite 1700
     ORDER (DKT. 288)                                                                  Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 3                                                     Telephone: 303-260-7712
     49900802;1
 1   granted because the discretionary actions were within the bounds of the authority granted. If
 2   the contract had included a clause requiring erosion only through dikes, the contractor's
 3   "discretion" would have exceeded the authority granted. Campbell-Ewald is the same. DSI
 4   was denied because the contractor violated the contract. The contractor "exceeded his
 5   authority" by sending text messages to individuals who had not "opted in" and that, not
 6   "discretion in the design process," is the crux of Yearsley and Campbell-Ewald.4
 7                Cabalce's "discretion in the design process" does not belong in DSI jurisprudence.
 8   Cabalce incorrectly took language from a Ninth Circuit government contractor defense
 9   ("GCD") case, In re Hanford Nuclear Reservation Litig., 534 F.3d 986 (9th Cir. 2008). Its
10   existence and now extension into Ninth Circuit DSI jurisprudence is wrong. Further, Cabalce
11   falsely stated Hanford "held" in a DSI context "[DSI], as discussed in Yearsley, is limited to
12   cases in which a contractor 'had no discretion in the design process and completely followed
13   government specifications.'" Cabalce, 797 F.3d at 732 (citing Hanford, 534 F.3d at 1001).
14   This is incorrect for two (2) reasons.
15                One, Hanford is not a DSI case. Hanford analyzes applicability of the GCD to a
16   contractor's emission of nuclear material. GCD and DSI are manifestly different. GCD was
17   established in Boyle v. United Tech. Corp., 487 U.S. 500 (1988) and focuses on extension of
18   the "discretionary function exemption" to the Federal Tort Claims Act to certain government
19   contractors. Hanford, 534 F.3d at 1000. A government contractor's "discretionary actions" is
20   a key element of the defense. Like Hanford, Boyle has nothing to do with DSI.
21                Two, in dicta, Hanford surmised the seeds of the GCD were sown 70 years' prior in
22   Yearsley. In Hanford's discussion of Yearsley's postulated influence on the GCD, Hanford
23   curiously noted (referring to Boyle), "[t]he Court limited the applicability of [DSI] to
24   principal-agent relationships where the agent had no discretion in the design process and
25
     4
26     Plaintiff's description of Campbell-Ewald in its' Response to GEO's MSJ is misleading. According to Plaintiff,
     Campbell-Ewald stated DSI "will not attach where a contractor's discretionary actions created the contested
27   issue." (emphasis added) Campbell-Ewald did not use the word "discretionary" at all – simply that a violation of
     the government contract will defeat DSI.
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                        AKERMAN LLP
     FOR RECONSIDERATION OF SUMMARY JUDGMENT
                                                                               1900 Sixteenth Street, Suite 1700
     ORDER (DKT. 288)                                                              Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 4                                                 Telephone: 303-260-7712
     49900802;1
 1   completely followed government specifications. Nothing in Yearsley extended immunity to
 2   military contractors exercising a discretionary governmental function." Hanford, 534 F.3d at
 3   1001; see generally Boyle, 487 U.S. 524-525 (J. Brennan, dissenting).
 4                Hanford's dicta is the root of the current dilemma. First, Cabalce's use of dicta from
 5   Hanford to announce a new Ninth Circuit DSI precedential is wrong. Second, the dicta
 6   regarded the GCD. The remark regarding nothing in Yearsley extending immunity to a
 7   military contractor exercising a discretionary governmental function is only relevant in the
 8   context of the GCD analysis. Third, the language Hanford took from Boyle related to
 9   "discretion in the design process" is actually from Justice Brennan's dissent. It was error for
10   Hanford to represent this proposition as Supreme Court precedent. It was not Boyle's holding
11   and it is antagonistic to Yearsley and Campbell-Ewald. Fourth, reliance on Boyle (or cases
12   relying on Boyle – i.e., Hanford), a preemption case, for DSI guidance was flatly rejected by
13   the Ninth Circuit in Campbell-Ewald. See 768 F.3d at 880-81 ("[A]lthough Boyle may apply
14   more broadly than to the facts of that case alone, that broader applicability is rooted in pre-
15   emption principles and not in any widely available immunity or defense."). Id. at 881. The
16   Court's reliance Cabalce was "manifest error" because it "amount[ed] to a complete disregard
17   of the controlling law…" Casteel, No. 3:13-cv-5520, at *1 (W.D. Wash. Dec. 1, 2014).
18                The Order assumes – without citation to any authority – GEO's ability to ask ICE
19   to change or waive the contractual requirement that it pay detainees $1/day precludes GEO
20   from claiming immunity from what the contract otherwise requires (i.e., the payment of
21   $1/day). That would essentially eviscerate derivative sovereign immunity, because a
22   contractor can always ask for changes to – or exceptions from – a contractual obligation.
23                Finally, the Order overlooks GEO's alternative, independent basis for DSI – that the
24   ICE Contracts explicitly prohibit GEO from treating detainees as employees. Because the
25   State's claims necessarily assume that the detainees are employees of GEO, they are barred
26   by derivative sovereign immunity—even under Cabalce's incorrect no-discretion standard.
27   Failure to address this separate basis for DSI was also manifest error.
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                 AKERMAN LLP
     FOR RECONSIDERATION OF SUMMARY JUDGMENT
                                                                        1900 Sixteenth Street, Suite 1700
     ORDER (DKT. 288)                                                       Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 5                                          Telephone: 303-260-7712
     49900802;1
 1   B.           The claims are preempted and the Order does not address GEO's arguments.
 2                Impossibility/Conflict Preemption. The State can only seek to have GEO pay a
 3   minimum or market wage if there is a law requiring it. The State relies on the WMWA and
 4   unjust enrichment precedent, but neither applies in this context unless the detainees are
 5   employees. MSJ, Dkt. 245, p. 16. Because federal law bars this very relationship, there is a
 6   conflict and federal law (IRCA) preempts the State's claims. Id.
 7                GEO did not argue it is impossible for GEO to pay unauthorized aliens more than
 8   $1/day and comply with federal law. Order, Dkt. 288, p. 11. GEO argued it is impossible
 9   for GEO to have an employer-employee relationship with unauthorized aliens under state
10   law (WMWA and unjust enrichment) and comply with federal law barring GEO from
11   having this very relationship (IRCA). MSJ, Dkt. 245, p. 16. It was "manifest error" for the
12   Court to ignore this argument and rule against GEO and in the State's favor on this point.
13                Obstacle Preemption. GEO cites Hoffman Plastic Compounds, Inc. v. NLRB, 535
14   U.S. 137, 149-50 (2002) to show the State's claims are an obstacle to the methods IRCA
15   mandates to control employment of unauthorized aliens. MSJ, Dkt. 245, p. 17. The Order
16   did not cite or discuss Hoffman. Ignoring this binding precedent is "manifest error."
17   C.           WMWA does not apply to detainees in the VWP as a matter of law.
18                GEO argues, in part, the WMWA is inapplicable as a matter of law due to the
19   custodial nature of detention and therefore there is no need to conduct the multi-factor test
20   otherwise-required under state law. See, e.g., MSJ, Dkt. 245, p. 20-21 (e.g., Alvarado
21   Guevara v. INS, 902 F.2d 395-97 (5th Cir. 1990)). The Order fails to address this argument.
22   Order, Dkt. 388, p. 12-13. Not considering the fundamentally different nature of detention
23   in this context constitutes "manifest error."
24                                            CONCLUSION
25                GEO respectfully asks this Court to reconsider its Order on the cross-summary
26   judgment motions, grant GEO's MSJ on the issues raised herein, and deny the State's motion
27   on GEO's preemption defense.
     DEFENDANT THE GEO GROUP, INC.'S MOTION                             AKERMAN LLP
     FOR RECONSIDERATION OF SUMMARY JUDGMENT
                                                                    1900 Sixteenth Street, Suite 1700
     ORDER (DKT. 288)                                                   Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 6                                      Telephone: 303-260-7712
     49900802;1
 1                Respectfully submitted, this 20th day of August, 2019.

 2                                              By: s/ Colin L. Barnacle
                                                AKERMAN LLP
 3                                              Colin L. Barnacle (Admitted pro hac vice)
                                                Christopher J. Eby (Admitted pro hac vice)
 4
                                                Ashley E. Calhoun (Admitted pro hac vice)
 5                                              1900 Sixteenth Street, Suite 1700
                                                Denver, Colorado 80202
 6                                              Telephone: (303) 260-7712
                                                Facsimile: (303) 260-7714
 7                                              Email: colin.barnacle@akerman.com
 8                                              Email: christopher.eby@akerman.com
                                                Email: ashley.calhoun@akerman.com
 9
                                                By: s/ Joan K. Mell
10                                              III BRANCHES LAW, PLLC
                                                Joan K. Mell, WSBA #21319
11                                              1019 Regents Boulevard, Suite 204
12                                              Fircrest, Washington 98466
                                                Telephone: (253) 566-2510
13                                              Facsimile: (281) 664-4643
                                                Email: joan@3brancheslaw.com
14
                                                Attorneys for Defendant The GEO Group, Inc.
15

16

17

18
19

20

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.'S MOTION                                    AKERMAN LLP
     FOR RECONSIDERATION OF SUMMARY JUDGMENT
                                                                           1900 Sixteenth Street, Suite 1700
     ORDER (DKT. 288)                                                          Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 7                                             Telephone: 303-260-7712
     49900802;1
 1                                          PROOF OF SERVICE

 2                I hereby certify on the 20th day of August, 2019, pursuant to Federal Rule of Civil

 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO

 4   GROUP, INC.'S MOTION FOR RECONSIDERATION OF SUMMARY JUDGMENT

 5   ORDER (DKT. 288) via the Court's CM/ECF system on the following:

 6   Marsha J. Chien
     Andrea Brenneke
 7   Lane Polozola
     Patricio A. Marquez
 8   OFFICE OF THE ATTORNEY GENERAL
     800 Fifth Avenue, Suite 2000
 9   Seattle, Washington 98104

10   Attorneys for Plaintiff

11

12
                                                      s/ Nick Mangels
13                                                    Nick Mangels

14

15

16

17

18

19

20

21

22

23

24
                                                                            AKERMAN LLP
     PROOF OF SERVICE                                                   1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB) – PAGE 8                                           Denver, Colorado 80202
                                                                           Telephone: 303-260-7712
     49900802;1
